Citation Nr: 1503842	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  14-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this matter for development in July 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative and persuasive evidence indicates the Veteran's hearing loss has been manifested by Level III hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  

This appeal, however, arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, statements  from the Veteran, and VA examination reports.  While the Veteran reported an  ENT evaluation six months prior during the June 2012 VA examination, and also reported treatment for hearing loss in 2005 with a Dr. Lee in Ocala, Florida, he    has not provided authorizations for the release of records from any private provider who treated him for his hearing loss, despite requests to do so and despite providing releases pertinent to other claims.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may   or should have information that is essential in obtaining the purtative evidence."). 

The Board also notes that actions requested in the prior remand have been undertaken.  VA medical records were associated with the claims file, and a VA examination    was conducted.  The Veteran did not respond to the August 2014 letter requesting information and release forms to permit a request for private treatment records.      The Board is cognizant that the graph of the audiogram from a January 2013 VA audiology appointment is not of record; nevertheless, the VA audiologist specifically noted that the January 2013 "test results are not adequate for adjudication purposes."  Thus, the Board finds that remand is not necessary to obtain that audiogram.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
Accordingly, the Board finds that all necessary development has been accomplished and no further notice or assistance to the Veteran is required.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning     a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all of the evidence in the record.  Although the Board     has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables  VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b). 

The Veteran was afforded a VA audiological examination in June 2012 during which he reported gradual bilateral hearing loss with difficulty understanding speech.  He stated that he has to constantly ask his wife what she means, and         he also has to turn the television volume up or sit close to the television.  An audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
35
45
55
65
LEFT
35
60
65
75

Pure tone averages were 50 decibels in the right ear and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 52 percent in the left ear.

Applying the results from the June 2012 VA examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level VII hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level VII in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Thereafter, the Veteran was subsequently seen by VA audiology in December 2012, during which time he reported problems hearing when people are facing away from him.  He also had difficulty hearing the television and in the presence of background noise.  In January 2013, he underwent an audiological examination that revealed borderline normal sloping to moderately-severe sensorineural hearing loss bilaterally.  Otoscopy revealed no abnormalities, and speech recognition ability was 88 percent bilaterally.  It was also noted that speech reception thresholds were commensurate with pure tone averages.  The results were noted as not adequate for adjudication purposes.  That month, the Veteran was prescribed hearing aids.  Subsequent audiology visits from March to May 2013, and in February and May 2014, generally related to problems with the function of the hearing aids.

The Veteran was afforded a second VA audiological examination in October 2014.  At that time, he reported continued difficulty understanding speech, and that he has to turn the television volume up or sit close to it.  An audiogram at that time showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
40
50
60
70
LEFT
35
60
70
75

Pure tone threshold averages were 55 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry results were not reported as the examiner found that the use of word discrimination scores was not appropriate for the Veteran, as his scores were unreliable and unsuitable.  The examiner noted that during the examination, there was "significant variability" in the scores bilaterally, and that many of the Veteran's responses "were not phonetically similar to the stimulus words."  It was further noted that his poor scores for the left ear were inconsistent with the pure tone thresholds found during the exam.  Thus, the examiner concluded that speech discrimination scores were not appropriate and should not be used.

The October 2014 VA examiner went on to note that, "[i]n hindsight...the 52% speech recognition score obtained and reported for the left ear" during the June 2012 VA examination "is also inconsistent with the pure-tone thresholds."  The examiner concluded that the 52 percent speech recognition score for the left          ear found during the June 2012 VA examination (by that same examiner) was unreliable and should not have been reported.  Such opinion was offered with the benefit of additional evidence that was not available at the time of the June 2012 VA examination, and explains the discrepancy as to why the results were reported on the last examination but not on the current examination.  

In any event, applying the pure tone results from the October 2014 VA examination to Table VIA pursuant to 38 C.F.R. § 4.85(c) yields a finding of Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level III in one ear and Level IV in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

With respect to the June 2012 examination results in light of the 2014 opinion     that the speech recognition scores should not have been reported, the Board notes that the outcome does not change.  As noted above, when considering the speech recognition scores from the June 2012 examination, he had Level II and Level VII hearing loss under Table VI, which equated to a 10 percent rating under Table VII.  When considering only the average puretone thresholds under Table VIA, the Veteran's hearing loss is Level III in the right ear and Level IV in the left ear.  Under Table VII, such hearing loss equates to a 10 percent rating.   

The foregoing VA examinations were conducted in accordance with 38 C.F.R.        § 4.85(a) and (c) to include providing an adequate description of the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, the examiner adequately explained why speech recognitions scores were not reported and/or should not be used.  Thus, these examinations are highly probative.  

The Board notes the Veteran submitted a presumably private audiogram dated in March 2012.  However, this audiogram does not appear to have employed any speech audiometry testing, and it is unclear whether testing was performed by a state-licensed audiologist in a controlled environment.  Moreover, there is no indication that any speech discrimination testing (to include the Maryland CNC) was performed in conjunction with the private examination.  Therefore, this audiogram is insufficient for rating purposes.  38 C.F.R. § 4.85.  

In any event, interpretation of the private audiogram graphs, for the sake of argument, suggests puretone thresholds of 40, 55, 70 and 75 decibels at 1000 to 4000 Hertz in the left ear and 40, 50, 65, and 65 decibels in the right ear.  The   four-frequency average is 60 decibels in the left ear and 55 decibels in the right ear.  Applying these values to Table VIA would result in Level IV hearing loss in the left ear and Level III hearing loss in the right ear.  As noted above, where hearing loss is at Level III in one ear and Level IV in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  Thus, even if the private audiogram were to    be considered sufficient for rating purposes, the results would not warrant an evaluation in excess of 10 percent. 

The Veteran and his representative argue that the VA examinations are not adequate because they do not contemplate speech difficulty in the presence            of background noise, or because the Maryland CNC test fails to account for background noise.  However, the Board notes that the applicable regulations set forth the type and manner of testing required and specifically indicate speech discrimination test be conducted in a controlled setting (not under "real world" conditions) using the Maryland CNC.  Such regulations further indicate those circumstances when speech recognitions scores under the Maryland CNC test   need not or should not be used.  38 C.F.R. § 4.85(c).  The Board is bound in its decisions by the regulations of the Department.  38 U.S.C.A. § 7104(c).  The use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss that was published in the Federal Register on November 18, 1987 (52 FR 44117).  Thus, the Rating Schedule provides for a specific testing methodology to be employed in determining auditory acuity for compensation purposes, and such testing was properly administered in this case.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Veteran has provided statements to the VA examiner and VA audiology provider that he has difficulty understanding speech, hearing the television, and understanding in the presence of background noise or when a person is not facing him.  However, such symptoms result from impaired hearing, which the rating criteria specifically contemplate.  The criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id.  Consequently, referral for extraschedular consideration is not warranted. 

In summary, the most probative evidence of record fails to demonstrate that a rating in excess of 10 percent is warranted for the Veteran's service-connected bilateral hearing loss at any time during the appeal period.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.    See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


